Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 02/02/2022.
Claims 1,4,10,11,16,19 have been amended. Claims 2-3, 17-18 have been cancelled.

Response to Arguments
The amendment filed on 02/02/2022 has overcome the previous rejection of the claims under 103 rejection. Therefore, the 103 rejection has been withdrawn.
Claim Objections
Claims 1,4-16,19,20 objected to because of the following informalities:  
Claim 1 recites “wherein the maximum power value over the windows comprises a respective detected power of a corresponding pulse when it is in an on-state” should be “wherein the maximum power values over the windows comprises a respective detected power of a corresponding pulse when it is in an on-state”. Examiner believes the maximum power values are related to the determined maximum of the plurality of accumulated sample power values.

Claims 4-5,11-15 are also objected to as being dependent upon an objected base claim.

Claim 6 recites “the respective level” should be “a respective level”.

Claims 7-9 are also objected to as being dependent upon an objected base claim.

Claim 10 recites “the corresponding time delay for determining the respective power...” should be “a corresponding time delay for determining the respective detected power”.

Claim 16 recites “wherein the maximum power value over the windows comprises a respective detected power of a corresponding pulse when it is in an on-state” should be “wherein the maximum power values over the windows comprises a respective detected power of a corresponding pulse when it is in an on-state”.
Examiner believes the maximum power values are related to the determined maximum of the plurality of accumulated sample power values.

Claims 19-20 are also objected to as being dependent upon an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation " the corresponding signal" in page 2.
 There is insufficient antecedent basis for this limitation in the claim.
The limitation " the corresponding signal” has been amended in claim 1.
Therefore, the new ground of rejection presented in this Office action necessitated by amendment.

Claims 7-8 are also rejected to as being dependent upon a rejected base claim.

Claim 9 recites the limitation " the corresponding signal" in page 3.
 There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation " the corresponding on-signal" in page 3.
 There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1,16 would be allowable if rewritten or amended to overcome the objection, set forth in this Office action.

Claims 4-5, 11-15,19-20 would be allowable if rewritten to overcome the objection, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
Claims 6,9-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631